UNPUBLISHED

                      UNITED STATES COURT OF APPEALS
                          FOR THE FOURTH CIRCUIT


                              No. 06-1701



MAYOR AND CITY COUNCIL,

                                                   Plaintiff - Appellee,

           versus

MORER LEE,
                                                  Defendant - Appellant,


           and


BOARD OF     COUNTY   COMMISSIONERS   OF    ALLEGANY
COUNTY,

                                                               Defendant.


Appeal from the United States District Court for the District of
Maryland, at Baltimore.    Catherine C. Blake, District Judge.
(1:05-cv-02923-CCB)


Submitted: January 25, 2007                    Decided:   January 29, 2007


Before WIDENER and MICHAEL, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Morer Lee, Appellant Pro Se. Michael Scott Cohen, MICHAEL SCOTT
COHEN, LLC, Cumberland, Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

          Morer Lee seeks to appeal the district court’s order

remanding the civil action against him to state court for lack of

federal jurisdiction.   The district court’s remand order is not

reviewable.   See 28 U.S.C. § 1447(d) (2000).     Accordingly, we

dismiss the appeal for lack of jurisdiction. We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the Court and argument would not

aid the decisional process.



                                                        DISMISSED




                              - 2 -